Case: 11-10697   Document: 00511962637    Page: 1   Date Filed: 08/20/2012




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                               August 20, 2012
                               No. 11-10697
                                                               Lyle W. Cayce
                                                                    Clerk



LARRY RANDALL POWELL; LAWRENCE WILLIAM DEORE;
PAULA F. WATSON; GARY VAN WEST; RAUL PREZAS REYES;
TIMOTHY ARTHUR O’LEARY; JAN MICHAEL HUBBARD;
MICHAEL S. COONS; JOHN PAUL CHAMLESS;
IRA HADNOT ALEXANDER; DEBORAH SUE VOORHEES;
LINSTON ROBERT LOFLEY; KAREN PATTERSON; LINDA JONES;
GARY STRATTON; EWINA H. SCHUMACHER; PAULETTE LADACH;
STEPHEN WAYNE YOUNT,

                                        Plaintiffs-Appellants,

versus

THE DALLAS MORNING NEWS, LP; BELO CORPORATION;
BELO BENEFITS ADMINISTRATIVE COMMITTEE,
as Plan Administrator for the G.B. Dealey Retirement Pension Plan and
the Belo Savings Plan,

                                        Defendants-Appellees.




                Appeal from the United States District Court
                     for the Northern District of Texas
                             No. 3:06-CV-1960
   Case: 11-10697       Document: 00511962637         Page: 2     Date Filed: 08/20/2012



                                       No. 11-10697
Before REAVLEY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*


       The plaintiffs were terminated as part of a reduction-in-force and sued,
alleging disparate impact and disparate treatment under the Age Discrimination
in Employment Act (“ADEA”) and claims under the Employee Retirement
Income Security Act of 1974 (“ERISA”). The district court, per a magistrate
judge designated by consent under 28 U.S.C. § 636(c), issued a 145-page Memo-
randum Opinion and Order granting the defendants’ motion for summary
judgment.
       We have read the briefs on appeal and have consulted the applicable law
and pertinent portions of the record and have heard the arguments of counsel.
We conclude that the plaintiffs did not give adequate notice of their specific
disparate-impact claim and did not make a prima facie case of disparate-impact
age discrimination under the ADEA. The defendants established a sufficient
reasonable-factor-other-than-age defense and fulfilled their disclosure duties
under ERISA.
       The summary judgment is AFFIRMED, essentially for the reasons given
by the magistrate judge in his comprehensive opinion.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2